Exhibit 10.3

 

FHLMC #534382894

 

MULTIFAMILY NOTE-CME

MULTISTATE — FIXED RATE

(REVISION DATE 8-14-2009)

 

US $89,914,000.00

 

Effective Date: As of October 28, 2009

 

FOR VALUE RECEIVED, the undersigned (together with such party’s or parties’
successors and assigns, “Borrower”) jointly and severally (if more than one)
promises to pay to the order of WACHOVIA MULTIFAMILY CAPITAL, INC., a Delaware
corporation, the principal sum of EIGHTY-NINE MILLION NINE HUNDRED FOURTEEN
THOUSAND AND 00/100 DOLLARS ($89,914,000.00), with interest on the unpaid
principal balance, as hereinafter provided.

 


1.             DEFINED TERMS.


 


(A)           AS USED IN THIS NOTE:


 

“Base Recourse” means a portion of the Indebtedness equal to Zero percent (0%)
of the original principal balance of this Note.

 

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which Lender or the national banking associations are not open for business.

 

“Cut-off Date” means the twelfth (12th) Installment Due Date.

 

“Default Rate” means an annual interest rate equal to four (4) percentage points
above the Fixed Interest Rate.  However, at no time will the Default Rate exceed
the Maximum Interest Rate.

 

“Defeasance Period” is the period beginning the day after the Defeasance Date
until but not including the first day of the Window Period.  The Defeasance
Period only applies if this Note is assigned to a REMIC trust prior to the
Cut-off Date.

 

“Fixed Interest Rate” means the annual interest rate of Five and 57/100 percent
(5.57%).

 

“Installment Due Date” means, for any monthly installment of interest only or
principal and interest, the date on which such monthly installment is due and
payable pursuant to Section 3 of this Note. The “First Installment Due Date”
under this Note is December 1, 2009.

 

1

--------------------------------------------------------------------------------


 

“Lender” means the holder from time to time of this Note.

 

“Loan” means the loan evidenced by this Note.

 

“Lockout Period” means the period beginning on the day that this Note is
assigned to a REMIC trust until and including the Defeasance Date.  The Lockout
Period only applies if this Note is assigned to a REMIC trust prior to the
Cut-off Date.

 

“Maturity Date” means the earlier of (i) November 1, 2019 (the “Scheduled
Maturity Date”), and (ii) the date on which the unpaid principal balance of this
Note becomes due and payable by acceleration or otherwise pursuant to the Loan
Documents or the exercise by Lender of any right or remedy under any Loan
Document.

 

“Maximum Interest Rate” means the rate of interest that results in the maximum
amount of interest allowed by applicable law.

 

“Prepayment Premium Period” means the period during which, if a prepayment of
principal occurs, a prepayment premium will be payable by Borrower to Lender. 
The Prepayment Premium Period is the period from and including the date of this
Note until but not including the earlier to occur of the following (i) the day
that this Note is assigned to a REMIC trust if this Note is assigned to a REMIC
trust prior to the Cut-off Date or (ii) the first day of the Window Period.  The
Prepayment Premium Period only applies if this Note is not assigned to a REMIC
trust or if this Note is assigned to a REMIC trust on or after the Cut-off Date.

 

“Security Instrument” means the multifamily mortgage, deed to secure debt or
deed of trust effective as of the effective date of this Note, from Borrower to
or for the benefit of Lender and securing this Note.

 

“Treasury Security” means the 3.625% U.S. Treasury Security due August 15, 2019.

 

“Window Period” means the three (3) consecutive calendar month period prior to
the Scheduled Maturity Date.

 

“Yield Maintenance Period” means the period from and including the date of this
Note until but not including the earlier to occur of the following (i) the first
day that the Note is assigned to a REMIC trust or (ii) May 1, 2019 (the “Yield
Maintenance Expiration Date”).  The Yield Maintenance Period only applies if
this Note is not assigned to a REMIC trust or if this Note is assigned to a
REMIC trust on or after the Cut-off Date.

 

2

--------------------------------------------------------------------------------


 


(B)           OTHER CAPITALIZED TERMS USED BUT NOT DEFINED IN THIS NOTE SHALL
HAVE THE MEANINGS GIVEN TO SUCH TERMS IN THE SECURITY INSTRUMENT.


 


2.             ADDRESS FOR PAYMENT.  ALL PAYMENTS DUE UNDER THIS NOTE SHALL BE
PAYABLE AT 375 PARK AVENUE, 9TH FLOOR, NEW YORK, NEW YORK 10152, OR SUCH OTHER
PLACE AS MAY BE DESIGNATED BY NOTICE TO BORROWER FROM OR ON BEHALF OF LENDER.


 


3.             PAYMENTS.


 


(A)           INTEREST WILL ACCRUE ON THE OUTSTANDING PRINCIPAL BALANCE OF THIS
NOTE AT THE FIXED INTEREST RATE, SUBJECT TO THE PROVISIONS OF SECTION 8 OF THIS
NOTE.


 


(B)           INTEREST UNDER THIS NOTE SHALL BE COMPUTED, PAYABLE AND ALLOCATED
ON THE BASIS OF AN ACTUAL/360 INTEREST CALCULATION SCHEDULE (INTEREST IS PAYABLE
FOR THE ACTUAL NUMBER OF DAYS IN EACH MONTH, AND EACH MONTH’S INTEREST IS
CALCULATED BY MULTIPLYING THE UNPAID PRINCIPAL AMOUNT OF THIS NOTE AS OF THE
FIRST DAY OF THE MONTH FOR WHICH INTEREST IS BEING CALCULATED BY THE FIXED
INTEREST RATE, DIVIDING THE PRODUCT BY 360, AND MULTIPLYING THE QUOTIENT BY THE
NUMBER OF DAYS IN THE MONTH FOR WHICH INTEREST IS BEING CALCULATED).  THE
PORTION OF THE MONTHLY INSTALLMENT OF PRINCIPAL AND INTEREST UNDER THIS NOTE
ATTRIBUTABLE TO PRINCIPAL AND THE PORTION ATTRIBUTABLE TO INTEREST WILL VARY
BASED UPON THE NUMBER OF DAYS IN THE MONTH FOR WHICH SUCH INSTALLMENT IS PAID.
EACH MONTHLY PAYMENT OF PRINCIPAL AND INTEREST WILL FIRST BE APPLIED TO PAY IN
FULL INTEREST DUE, AND THE BALANCE OF THE MONTHLY INSTALLMENT PAYMENT PAID BY
BORROWER WILL BE CREDITED TO PRINCIPAL.


 


(C)           UNLESS DISBURSEMENT OF PRINCIPAL IS MADE BY LENDER TO BORROWER ON
THE FIRST DAY OF A CALENDAR MONTH, INTEREST FOR THE PERIOD BEGINNING ON THE DATE
OF DISBURSEMENT AND ENDING ON AND INCLUDING THE LAST DAY OF SUCH CALENDAR MONTH
SHALL BE PAYABLE BY BORROWER SIMULTANEOUSLY WITH THE EXECUTION OF THIS NOTE.  IF
DISBURSEMENT OF PRINCIPAL IS MADE BY LENDER TO BORROWER ON THE FIRST DAY OF A
CALENDAR MONTH, THEN NO PAYMENT WILL BE DUE FROM BORROWER AT THE TIME OF THE
EXECUTION OF THIS NOTE.  THE INSTALLMENT DUE DATE FOR THE FIRST MONTHLY
INSTALLMENT PAYMENT UNDER SECTION 3(D) OF INTEREST ONLY OR PRINCIPAL AND
INTEREST, AS APPLICABLE, WILL BE THE FIRST INSTALLMENT DUE DATE SET FORTH IN
SECTION 1(A) OF THIS NOTE.  EXCEPT AS PROVIDED IN THIS SECTION 3(C), SECTION 10
AND IN SECTION 11, ACCRUED INTEREST WILL BE PAYABLE IN ARREARS.


 

(d)           (i)            Beginning on the First Installment Due Date, and
continuing until and including the monthly installment due on November 1, 2011,
accrued interest only shall be payable by Borrower in consecutive monthly
installments due and payable on the first day of each calendar month. The amount
of each monthly installment of interest only payable pursuant to this Subsection
3(d)(i) on an Installment Due Date shall vary, and shall equal $13,911.69400
multiplied by the number of days in the month prior to the Installment Due Date.

 

(ii)           Beginning on December 1, 2011, and continuing until and including
the monthly installment due on the Maturity Date, principal and accrued interest
shall be

 

3

--------------------------------------------------------------------------------


 

payable by Borrower in consecutive monthly installments due and payable on the
first day of each calendar month. The amount of the monthly installment of
principal and interest payable pursuant to this Subsection 3(d)(ii) on an
Installment Due Date shall be Five Hundred Fourteen Thousand Four Hundred
Seventy-Seven And 72/100 Dollars ($514,477.72).

 

(e)           All remaining Indebtedness, including all principal and interest,
shall be due and payable by Borrower on the Maturity Date.

 

(f)            All payments under this Note shall be made in immediately
available U.S. funds.

 

(g)           Any regularly scheduled monthly installment of interest only or
principal and interest payable pursuant to this Section 3 that is received by
Lender before the date it is due shall be deemed to have been received on the
due date for the purpose of calculating interest due.

 

(h)           Any accrued interest remaining past due for 30 days or more, at
Lender’s discretion, may be added to and become part of the unpaid principal
balance of this Note and any reference to “accrued interest” shall refer to
accrued interest which has not become part of the unpaid principal balance.  Any
amount added to principal pursuant to the Loan Documents shall bear interest at
the applicable rate or rates specified in this Note and shall be payable with
such interest upon demand by Lender and absent such demand, as provided in this
Note for the payment of principal and interest.

 


4.             APPLICATION OF PAYMENTS.  IF AT ANY TIME LENDER RECEIVES, FROM
BORROWER OR OTHERWISE, ANY AMOUNT APPLICABLE TO THE INDEBTEDNESS WHICH IS LESS
THAN ALL AMOUNTS DUE AND PAYABLE AT SUCH TIME, LENDER MAY APPLY THE AMOUNT
RECEIVED TO AMOUNTS THEN DUE AND PAYABLE IN ANY MANNER AND IN ANY ORDER
DETERMINED BY LENDER, IN LENDER’S DISCRETION.  BORROWER AGREES THAT NEITHER
LENDER’S ACCEPTANCE OF A PAYMENT FROM BORROWER IN AN AMOUNT THAT IS LESS THAN
ALL AMOUNTS THEN DUE AND PAYABLE NOR LENDER’S APPLICATION OF SUCH PAYMENT SHALL
CONSTITUTE OR BE DEEMED TO CONSTITUTE EITHER A WAIVER OF THE UNPAID AMOUNTS OR
AN ACCORD AND SATISFACTION.


 


5.             SECURITY.  THE INDEBTEDNESS IS SECURED BY, AMONG OTHER THINGS,
THE SECURITY INSTRUMENT, AND REFERENCE IS MADE TO THE SECURITY INSTRUMENT FOR
OTHER RIGHTS OF LENDER AS TO COLLATERAL FOR THE INDEBTEDNESS.


 


6.             ACCELERATION.  IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE ENTIRE UNPAID PRINCIPAL BALANCE, ANY ACCRUED INTEREST, ANY
PREPAYMENT PREMIUM PAYABLE UNDER SECTION 10 AND SECTION 11, AND ALL OTHER
AMOUNTS PAYABLE UNDER THIS NOTE AND ANY OTHER LOAN DOCUMENT, SHALL AT ONCE
BECOME DUE AND PAYABLE, AT THE OPTION OF LENDER, WITHOUT ANY PRIOR NOTICE TO
BORROWER (EXCEPT IF NOTICE IS REQUIRED BY APPLICABLE LAW, THEN AFTER SUCH
NOTICE).  LENDER MAY EXERCISE THIS OPTION TO ACCELERATE REGARDLESS OF ANY PRIOR
FORBEARANCE.  FOR PURPOSES OF EXERCISING SUCH OPTION, LENDER SHALL CALCULATE THE
PREPAYMENT PREMIUM AS IF PREPAYMENT OCCURRED ON THE

 

4

--------------------------------------------------------------------------------


 


DATE OF ACCELERATION.  IF PREPAYMENT OCCURS THEREAFTER, LENDER SHALL RECALCULATE
THE PREPAYMENT PREMIUM AS OF THE ACTUAL PREPAYMENT DATE.


 


7.             LATE CHARGE.


 


(A)           IF ANY MONTHLY INSTALLMENT OF INTEREST OR PRINCIPAL AND INTEREST
OR OTHER AMOUNT PAYABLE UNDER THIS NOTE OR UNDER THE SECURITY INSTRUMENT OR ANY
OTHER LOAN DOCUMENT IS NOT RECEIVED IN FULL BY LENDER WITHIN TEN (10) DAYS AFTER
THE INSTALLMENT OR OTHER AMOUNT IS DUE, COUNTING FROM AND INCLUDING THE DATE
SUCH INSTALLMENT OR OTHER AMOUNT IS DUE (UNLESS APPLICABLE LAW REQUIRES A LONGER
PERIOD OF TIME BEFORE A LATE CHARGE MAY BE IMPOSED, IN WHICH EVENT SUCH LONGER
PERIOD SHALL BE SUBSTITUTED), BORROWER SHALL PAY TO LENDER, IMMEDIATELY AND
WITHOUT DEMAND BY LENDER, A LATE CHARGE EQUAL TO FIVE PERCENT (5%) OF SUCH
INSTALLMENT OR OTHER AMOUNT DUE (UNLESS APPLICABLE LAW REQUIRES A LESSER AMOUNT
BE CHARGED, IN WHICH EVENT SUCH LESSER AMOUNT SHALL BE SUBSTITUTED).


 


(B)           BORROWER ACKNOWLEDGES THAT ITS FAILURE TO MAKE TIMELY PAYMENTS
WILL CAUSE LENDER TO INCUR ADDITIONAL EXPENSES IN SERVICING AND PROCESSING THE
LOAN AND THAT IT IS EXTREMELY DIFFICULT AND IMPRACTICAL TO DETERMINE THOSE
ADDITIONAL EXPENSES.  BORROWER AGREES THAT THE LATE CHARGE PAYABLE PURSUANT TO
THIS SECTION REPRESENTS A FAIR AND REASONABLE ESTIMATE, TAKING INTO ACCOUNT ALL
CIRCUMSTANCES EXISTING ON THE DATE OF THIS NOTE, OF THE ADDITIONAL EXPENSES
LENDER WILL INCUR BY REASON OF SUCH LATE PAYMENT.  THE LATE CHARGE IS PAYABLE IN
ADDITION TO, AND NOT IN LIEU OF, ANY INTEREST PAYABLE AT THE DEFAULT RATE
PURSUANT TO SECTION 8.


 


8.             DEFAULT RATE.


 


(A)           SO LONG AS (I) ANY MONTHLY INSTALLMENT UNDER THIS NOTE REMAINS
PAST DUE FOR THIRTY (30) DAYS OR MORE OR (II) ANY OTHER EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, THEN NOTWITHSTANDING ANYTHING IN SECTION 3 OF THIS
NOTE TO THE CONTRARY, INTEREST UNDER THIS NOTE SHALL ACCRUE ON THE UNPAID
PRINCIPAL BALANCE FROM THE INSTALLMENT DUE DATE OF THE FIRST SUCH UNPAID MONTHLY
INSTALLMENT OR THE OCCURRENCE OF SUCH OTHER EVENT OF DEFAULT, AS APPLICABLE, AT
THE DEFAULT RATE.


 


(B)           FROM AND AFTER THE MATURITY DATE, THE UNPAID PRINCIPAL BALANCE
SHALL CONTINUE TO BEAR INTEREST AT THE DEFAULT RATE UNTIL AND INCLUDING THE DATE
ON WHICH THE ENTIRE PRINCIPAL BALANCE IS PAID IN FULL.


 


(C)           BORROWER ACKNOWLEDGES THAT (I) ITS FAILURE TO MAKE TIMELY PAYMENTS
WILL CAUSE LENDER TO INCUR ADDITIONAL EXPENSES IN SERVICING AND PROCESSING THE
LOAN, (II) DURING THE TIME THAT ANY MONTHLY INSTALLMENT UNDER THIS NOTE IS
DELINQUENT FOR THIRTY (30) DAYS OR MORE, LENDER WILL INCUR ADDITIONAL COSTS AND
EXPENSES ARISING FROM ITS LOSS OF THE USE OF THE MONEY DUE AND FROM THE ADVERSE
IMPACT ON LENDER’S ABILITY TO MEET ITS OTHER OBLIGATIONS AND TO TAKE ADVANTAGE
OF OTHER INVESTMENT OPPORTUNITIES; AND (III)  IT IS EXTREMELY DIFFICULT AND
IMPRACTICAL TO DETERMINE THOSE ADDITIONAL COSTS AND EXPENSES.  BORROWER ALSO
ACKNOWLEDGES THAT, DURING THE TIME THAT ANY MONTHLY INSTALLMENT UNDER THIS NOTE
IS DELINQUENT FOR THIRTY (30) DAYS OR MORE OR ANY OTHER EVENT

 

5

--------------------------------------------------------------------------------


 


OF DEFAULT HAS OCCURRED AND IS CONTINUING, LENDER’S RISK OF NONPAYMENT OF THIS
NOTE WILL BE MATERIALLY INCREASED AND LENDER IS ENTITLED TO BE COMPENSATED FOR
SUCH INCREASED RISK.  BORROWER AGREES THAT THE INCREASE IN THE RATE OF INTEREST
PAYABLE UNDER THIS NOTE TO THE DEFAULT RATE REPRESENTS A FAIR AND REASONABLE
ESTIMATE, TAKING INTO ACCOUNT ALL CIRCUMSTANCES EXISTING ON THE DATE OF THIS
NOTE, OF THE ADDITIONAL COSTS AND EXPENSES LENDER WILL INCUR BY REASON OF THE
BORROWER’S DELINQUENT PAYMENT AND THE ADDITIONAL COMPENSATION LENDER IS ENTITLED
TO RECEIVE FOR THE INCREASED RISKS OF NONPAYMENT ASSOCIATED WITH A DELINQUENT
LOAN.


 


9.             LIMITS ON PERSONAL LIABILITY.


 


(A)           EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 9, BORROWER SHALL
HAVE NO PERSONAL LIABILITY UNDER THIS NOTE, THE SECURITY INSTRUMENT OR ANY OTHER
LOAN DOCUMENT FOR THE REPAYMENT OF THE INDEBTEDNESS OR FOR THE PERFORMANCE OF
ANY OTHER OBLIGATIONS OF BORROWER UNDER THE LOAN DOCUMENTS AND LENDER’S ONLY
RECOURSE FOR THE SATISFACTION OF THE INDEBTEDNESS AND THE PERFORMANCE OF SUCH
OBLIGATIONS SHALL BE LENDER’S EXERCISE OF ITS RIGHTS AND REMEDIES WITH RESPECT
TO THE MORTGAGED PROPERTY AND TO ANY OTHER COLLATERAL HELD BY LENDER AS SECURITY
FOR THE INDEBTEDNESS.  THIS LIMITATION ON BORROWER’S LIABILITY SHALL NOT LIMIT
OR IMPAIR LENDER’S ENFORCEMENT OF ITS RIGHTS AGAINST ANY GUARANTOR OF THE
INDEBTEDNESS OR ANY GUARANTOR OF ANY OTHER OBLIGATIONS OF BORROWER.


 


(B)           BORROWER SHALL BE PERSONALLY LIABLE TO LENDER FOR THE AMOUNT OF
THE BASE RECOURSE, PLUS ANY OTHER AMOUNTS FOR WHICH BORROWER HAS PERSONAL
LIABILITY UNDER THIS SECTION 9.


 


(C)           IN ADDITION TO THE BASE RECOURSE, BORROWER SHALL BE PERSONALLY
LIABLE TO LENDER FOR THE REPAYMENT OF A FURTHER PORTION OF THE INDEBTEDNESS
EQUAL TO ANY LOSS OR DAMAGE SUFFERED BY LENDER AS A RESULT OF THE OCCURRENCE OF
ANY OF THE FOLLOWING EVENTS:


 


(I)            BORROWER FAILS TO PAY TO LENDER UPON DEMAND AFTER AN EVENT OF
DEFAULT ALL RENTS TO WHICH LENDER IS ENTITLED UNDER SECTION 3(A) OF THE SECURITY
INSTRUMENT AND THE AMOUNT OF ALL SECURITY DEPOSITS COLLECTED BY BORROWER FROM
TENANTS THEN IN RESIDENCE.  HOWEVER, BORROWER WILL NOT BE PERSONALLY LIABLE FOR
ANY FAILURE DESCRIBED IN THIS SUBSECTION (I) IF BORROWER IS UNABLE TO PAY TO
LENDER ALL RENTS AND SECURITY DEPOSITS AS REQUIRED BY THE SECURITY INSTRUMENT
BECAUSE OF A VALID ORDER ISSUED IN A BANKRUPTCY, RECEIVERSHIP, OR SIMILAR
JUDICIAL PROCEEDING.


 


(II)           BORROWER FAILS TO APPLY ALL INSURANCE PROCEEDS AND CONDEMNATION
PROCEEDS AS REQUIRED BY THE SECURITY INSTRUMENT.  HOWEVER, BORROWER WILL NOT BE
PERSONALLY LIABLE FOR ANY FAILURE DESCRIBED IN THIS SUBSECTION (II) IF BORROWER
IS UNABLE TO APPLY INSURANCE OR CONDEMNATION PROCEEDS AS REQUIRED BY THE
SECURITY INSTRUMENT BECAUSE OF A VALID ORDER ISSUED IN A BANKRUPTCY,
RECEIVERSHIP, OR SIMILAR JUDICIAL PROCEEDING.

 

6

--------------------------------------------------------------------------------


 


(III)          BORROWER FAILS TO COMPLY WITH SECTION 14(G) OR (I) OF THE
SECURITY INSTRUMENT RELATING TO THE DELIVERY OF BOOKS AND RECORDS, STATEMENTS,
SCHEDULES AND REPORTS.


 


(IV)          BORROWER FAILS TO PAY WHEN DUE IN ACCORDANCE WITH THE TERMS OF THE
SECURITY INSTRUMENT THE AMOUNT OF ANY ITEM BELOW MARKED “DEFERRED”; PROVIDED
HOWEVER, THAT IF NO ITEM IS MARKED “DEFERRED”, THIS SECTION 9(C)(IV) SHALL BE OF
NO FORCE OR EFFECT


 

[Collect]

 

Hazard Insurance premiums or other insurance premiums,

[Collect]

 

Taxes,

[Deferred]

 

water and sewer charges (that could become a lien on the Mortgaged Property),

[N/A]

 

ground rents,

[Deferred]

 

assessments or other charges (that could become a lien on the Mortgaged
Property)

 


(V)           BORROWER ENGAGES IN ANY WILLFUL ACT OF MATERIAL WASTE OF THE
MORTGAGED PROPERTY.


 


(D)           IN ADDITION TO THE BASE RECOURSE, BORROWER SHALL BE PERSONALLY
LIABLE TO LENDER FOR:


 


(I)            THE PERFORMANCE OF ALL OF BORROWER’S OBLIGATIONS UNDER SECTION 18
OF THE SECURITY INSTRUMENT (RELATING TO ENVIRONMENTAL MATTERS);


 


(II)           THE COSTS OF ANY AUDIT UNDER SECTION 14(G) OF THE SECURITY
INSTRUMENT; AND


 


(III)          ANY COSTS AND EXPENSES INCURRED BY LENDER IN CONNECTION WITH THE
COLLECTION OF ANY AMOUNT FOR WHICH BORROWER IS PERSONALLY LIABLE UNDER THIS
SECTION 9, INCLUDING ATTORNEYS’ FEES AND COSTS AND THE COSTS OF CONDUCTING ANY
INDEPENDENT AUDIT OF BORROWER’S BOOKS AND RECORDS TO DETERMINE THE AMOUNT FOR
WHICH BORROWER HAS PERSONAL LIABILITY.


 


(E)           ALL PAYMENTS MADE BY BORROWER WITH RESPECT TO THE INDEBTEDNESS AND
ALL AMOUNTS RECEIVED BY LENDER FROM THE ENFORCEMENT OF ITS RIGHTS UNDER THE
SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS SHALL BE APPLIED FIRST TO THE
PORTION OF THE INDEBTEDNESS FOR WHICH BORROWER HAS NO PERSONAL LIABILITY.


 


(F)            NOTWITHSTANDING THE BASE RECOURSE, BORROWER SHALL BECOME
PERSONALLY LIABLE TO LENDER FOR THE REPAYMENT OF ALL OF THE INDEBTEDNESS UPON
THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS OF DEFAULT:


 


(I)            BORROWER OR ANY SPE EQUITY OWNER FAILS TO COMPLY WITH SECTION 33
OF THE SECURITY INSTRUMENT;

 

7

--------------------------------------------------------------------------------


 


(II)           A TRANSFER (INCLUDING, BUT NOT LIMITED TO, A LIEN OR ENCUMBRANCE)
THAT IS AN EVENT OF DEFAULT UNDER SECTION 21 OF THE SECURITY INSTRUMENT, OTHER
THAN A TRANSFER CONSISTING SOLELY OF THE INVOLUNTARY REMOVAL OR INVOLUNTARY
WITHDRAWAL OF A GENERAL PARTNER IN A LIMITED PARTNERSHIP OR A MANAGER IN A
LIMITED LIABILITY COMPANY;


 


(III)          FRAUD OR WRITTEN MATERIAL MISREPRESENTATION BY BORROWER OR ANY
OFFICER, DIRECTOR, PARTNER, MEMBER OR EMPLOYEE OF BORROWER IN CONNECTION WITH
THE APPLICATION FOR OR CREATION OF THE INDEBTEDNESS OR ANY REQUEST FOR ANY
ACTION OR CONSENT BY LENDER;


 


(IV)          BORROWER OR ANY SPE EQUITY OWNER VOLUNTARILY FILES FOR BANKRUPTCY
PROTECTION UNDER THE UNITED STATES BANKRUPTCY CODE;


 


(V)           BORROWER OR ANY SPE EQUITY OWNER VOLUNTARILY BECOMES SUBJECT TO
ANY REORGANIZATION, RECEIVERSHIP, INSOLVENCY PROCEEDING, OR OTHER SIMILAR
PROCEEDING PURSUANT TO ANY OTHER FEDERAL OR STATE LAW AFFECTING DEBTOR AND
CREDITOR RIGHTS;


 


(VI)          THE MORTGAGED PROPERTY OR ANY PART THEREOF BECOMES AN ASSET IN A
VOLUNTARY BANKRUPTCY OR BECOMES SUBJECT TO ANY REORGANIZATION, RECEIVERSHIP,
INSOLVENCY PROCEEDING, OR OTHER SIMILAR PROCEEDING PURSUANT TO ANY OTHER FEDERAL
OR STATE LAW AFFECTING DEBTOR AND CREDITOR RIGHTS;


 


(VII)         AN ORDER OF RELIEF IS ENTERED AGAINST BORROWER OR ANY SPE EQUITY
OWNER PURSUANT TO THE UNITED STATES BANKRUPTCY CODE OR OTHER FEDERAL OR STATE
LAW AFFECTING DEBTOR AND CREDITOR RIGHTS IN ANY INVOLUNTARY BANKRUPTCY
PROCEEDING INITIATED OR JOINED IN BY A “RELATED PARTY;” OR


 


(VIII)        AN INVOLUNTARY BANKRUPTCY OR OTHER INVOLUNTARY INSOLVENCY
PROCEEDING IS COMMENCED AGAINST BORROWER OR ANY SPE EQUITY OWNER (BY A PARTY
OTHER THAN LENDER) BUT ONLY IF BORROWER OR SUCH SPE EQUITY OWNER HAS FAILED TO
USE COMMERCIALLY REASONABLE EFFORTS TO DISMISS SUCH PROCEEDING OR HAS CONSENTED
TO SUCH PROCEEDING.


 

For purposes of this Section, the term “Related Party” means:

 

(A)          BORROWER, ANY GUARANTOR OR ANY SPE EQUITY OWNER; AND

 

(B)           ANY PERSON THAT HOLDS, DIRECTLY OR INDIRECTLY, ANY OWNERSHIP
INTEREST IN OR RIGHT TO MANAGE BORROWER, ANY GUARANTOR OR ANY SPE EQUITY OWNER,
INCLUDING WITHOUT LIMITATION, ANY SHAREHOLDER, MEMBER OR PARTNER OF BORROWER,
ANY GUARANTOR OR ANY SPE EQUITY OWNER; AND

 

8

--------------------------------------------------------------------------------


 

(C)           ANY PERSON IN WHICH ANY OWNERSHIP INTEREST (DIRECT OR INDIRECT) OR
RIGHT TO MANAGE IS HELD BY BORROWER, ANY GUARANTOR, ANY SPE EQUITY OWNER OR ANY
PARTNER, SHAREHOLDER OR MEMBER OF, OR ANY OTHER PERSON HOLDING AN INTEREST IN,
BORROWER, ANY GUARANTOR OR ANY SPE EQUITY OWNER; AND

 

(D)          ANY OTHER CREDITOR OF BORROWER THAT IS RELATED BY BLOOD, MARRIAGE
OR ADOPTION TO BORROWER, ANY GUARANTOR, ANY SPE EQUITY OWNER OR ANY PARTNER,
SHAREHOLDER OR MEMBER OF, OR ANY OTHER PERSON HOLDING AN INTEREST IN, BORROWER,
ANY GUARANTOR OR ANY SPE EQUITY OWNER.

 

If Borrower, any guarantor, any SPE Equity Owner or any Related Party has
solicited creditors to initiate or participate in any proceeding referred to in
this Section 9, regardless of whether any of the creditors solicited actually
initiates or participates in the proceeding, then such proceeding shall be
considered as having been initiated by a Related Party.

 


(G)           TO THE EXTENT THAT BORROWER HAS PERSONAL LIABILITY UNDER THIS
SECTION 9, LENDER MAY EXERCISE ITS RIGHTS AGAINST BORROWER PERSONALLY WITHOUT
REGARD TO WHETHER LENDER HAS EXERCISED ANY RIGHTS AGAINST THE MORTGAGED PROPERTY
OR ANY OTHER SECURITY, OR PURSUED ANY RIGHTS AGAINST ANY GUARANTOR, OR PURSUED
ANY OTHER RIGHTS AVAILABLE TO LENDER UNDER THIS NOTE, THE SECURITY INSTRUMENT,
ANY OTHER LOAN DOCUMENT OR APPLICABLE LAW.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN ANY ACTION TO ENFORCE BORROWER’S PERSONAL LIABILITY UNDER
THIS SECTION 9, BORROWER WAIVES ANY RIGHT TO SET OFF THE VALUE OF THE MORTGAGED
PROPERTY AGAINST SUCH PERSONAL LIABILITY.


 


10.          VOLUNTARY AND INVOLUNTARY PREPAYMENTS DURING THE PREPAYMENT PREMIUM
PERIOD (SECTION APPLIES PRIOR TO SECURITIZATION AND IF LOAN IS ASSIGNED TO REMIC
TRUST ON OR AFTER THE CUT-OFF DATE).


 


(A)           THIS SECTION 10 SHALL APPLY (I) PRIOR TO THE DATE THAT THIS NOTE
IS ASSIGNED TO A REMIC TRUST AND (II) IF THIS NOTE IS ASSIGNED TO A REMIC TRUST
ON OR AFTER THE CUT-OFF DATE.  THIS SECTION 10 SHALL BE OF NO EFFECT IF THIS
NOTE IS ASSIGNED TO A REMIC TRUST PRIOR TO THE CUT-OFF DATE.


 


(B)           ANY RECEIPT BY LENDER OF PRINCIPAL DUE UNDER THIS NOTE PRIOR TO
THE MATURITY DATE, OTHER THAN PRINCIPAL REQUIRED TO BE PAID IN MONTHLY
INSTALLMENTS PURSUANT TO SECTION 3, CONSTITUTES A PREPAYMENT OF PRINCIPAL UNDER
THIS NOTE.  WITHOUT LIMITING THE FOREGOING, ANY APPLICATION BY LENDER, PRIOR TO
THE MATURITY DATE, OF ANY PROCEEDS OF COLLATERAL OR OTHER SECURITY TO THE
REPAYMENT OF ANY PORTION OF THE UNPAID PRINCIPAL BALANCE OF THIS NOTE
CONSTITUTES A PREPAYMENT UNDER THIS NOTE.


 


(C)           DURING THE PREPAYMENT PREMIUM PERIOD, THE BORROWER MAY VOLUNTARILY
PREPAY ALL OF THE UNPAID PRINCIPAL BALANCE OF THIS NOTE ON AN INSTALLMENT DUE
DATE SO LONG AS BORROWER DESIGNATES THE DATE FOR SUCH PREPAYMENT IN A NOTICE
FROM BORROWER TO LENDER GIVEN AT LEAST 30 DAYS PRIOR TO THE DATE OF SUCH
PREPAYMENT.  UNLESS LENDER HAS PREVIOUSLY NOTIFIED BORROWER OF

 

9

--------------------------------------------------------------------------------


 


THE EXPIRATION OF THE PREPAYMENT PREMIUM PERIOD, UPON RECEIPT OF SUCH NOTICE
FROM BORROWER, LENDER WILL NOTIFY BORROWER IF THE NOTE HAS BEEN ASSIGNED TO A
REMIC TRUST AND THE PREPAYMENT PREMIUM PERIOD HAS EXPIRED.  IF AN INSTALLMENT
DUE DATE (AS DEFINED IN SECTION 1(A)) FALLS ON A DAY WHICH IS NOT A BUSINESS
DAY, THEN WITH RESPECT TO PAYMENTS MADE UNDER THIS SECTION 10 ONLY, THE TERM
“INSTALLMENT DUE DATE” SHALL MEAN THE BUSINESS DAY IMMEDIATELY PRECEDING THE
SCHEDULED INSTALLMENT DUE DATE.


 


(D)           NOTWITHSTANDING SECTION 10(C) ABOVE, BORROWER MAY VOLUNTARILY
PREPAY ALL OF THE UNPAID PRINCIPAL BALANCE OF THIS NOTE ON A BUSINESS DAY OTHER
THAN AN INSTALLMENT DUE DATE IF BORROWER PROVIDES LENDER WITH THE NOTICE SET
FORTH IN SECTION 10(C) ABOVE AND MEETS THE OTHER REQUIREMENTS SET FORTH IN THIS
SUBSECTION.  BORROWER ACKNOWLEDGES THAT LENDER HAS AGREED THAT BORROWER MAY
PREPAY PRINCIPAL ON A BUSINESS DAY OTHER THAN AN INSTALLMENT DUE DATE ONLY
BECAUSE LENDER SHALL DEEM ANY PREPAYMENT RECEIVED BY LENDER ON ANY DAY OTHER
THAN AN INSTALLMENT DUE DATE TO HAVE BEEN RECEIVED ON THE INSTALLMENT DUE DATE
IMMEDIATELY FOLLOWING SUCH PREPAYMENT AND BORROWER SHALL BE RESPONSIBLE FOR ALL
INTEREST THAT WOULD HAVE BEEN DUE IF THE PREPAYMENT HAD ACTUALLY BEEN MADE ON
THE INSTALLMENT DUE DATE IMMEDIATELY FOLLOWING SUCH PREPAYMENT.


 


(E)           UNLESS OTHERWISE EXPRESSLY PROVIDED IN THE LOAN DOCUMENTS,
BORROWER MAY NOT VOLUNTARILY PREPAY LESS THAN ALL OF THE UNPAID PRINCIPAL
BALANCE OF THIS NOTE.  IN ORDER TO VOLUNTARILY PREPAY ALL OF THE PRINCIPAL OF
THIS NOTE, BORROWER MUST PAY TO LENDER, TOGETHER WITH THE AMOUNT OF PRINCIPAL
BEING PREPAID, (I) ALL ACCRUED AND UNPAID INTEREST DUE UNDER THIS NOTE, PLUS
(II) ALL OTHER SUMS DUE TO LENDER AT THE TIME OF SUCH PREPAYMENT, PLUS (III) ANY
PREPAYMENT PREMIUM CALCULATED PURSUANT TO SECTION 10(F).


 


(F)            EXCEPT AS PROVIDED IN SECTION 10(G) BELOW, A PREPAYMENT PREMIUM
SHALL BE DUE AND PAYABLE BY BORROWER IN CONNECTION WITH ANY PREPAYMENT OF
PRINCIPAL UNDER THIS NOTE DURING THE PREPAYMENT PREMIUM PERIOD.  THE PREPAYMENT
PREMIUM SHALL BE IN THE FORM OF U.S. CURRENCY.  THE PREPAYMENT PREMIUM SHALL BE
COMPUTED AS FOLLOWS:


 


(I)            FOR ANY PREPAYMENT MADE DURING THE YIELD MAINTENANCE PERIOD, THE
PREPAYMENT PREMIUM SHALL BE EQUAL TO THE FOLLOWING:


 

the product obtained by multiplying:

 

(1)           THE AMOUNT OF PRINCIPAL BEING PREPAID OR ACCELERATED,

BY

(2)           THE EXCESS (IF ANY) OF THE MONTHLY NOTE RATE OVER THE ASSUMED
REINVESTMENT RATE,

BY

(3)           THE PRESENT VALUE FACTOR.

 

For purposes of this Section 10(f)(i), the following definitions shall apply:

 

10

--------------------------------------------------------------------------------


 

Monthly Note Rate: one-twelfth (1/12) of the Fixed Interest Rate, expressed as a
decimal calculated to five digits.

 

Prepayment Date:  in the case of a voluntary prepayment, the date on which the
prepayment is made; in the case of the application by Lender of collateral or
security to a portion of the principal balance, the date of such application.

 

Assumed Reinvestment Rate:  one-twelfth (1/12) of the yield rate, as of the
close of the trading session which is 5 Business Days before the Prepayment
Date, on the Treasury Security, as reported in The Wall Street Journal,
expressed as a decimal calculated to five digits.  In the event that no yield is
published on the applicable date for the Treasury Security, Lender, in its
discretion, shall select the non-callable Treasury Security maturing in the same
year as the Treasury Security with the lowest yield published in The Wall Street
Journal as of the applicable date.  If the publication of such yield rates in
The Wall Street Journal is discontinued for any reason, Lender shall select a
security with a comparable rate and term to the Treasury Security.  The
selection of an alternate security pursuant to this Section 10 shall be made in
Lender’s discretion.

 

Present Value Factor:  the factor that discounts to present value the costs
resulting to Lender from the difference in interest rates during the months
remaining in the Yield Maintenance Period using the Assumed Reinvestment Rate as
the discount rate, with monthly compounding, expressed numerically as follows:

 

[g327801km01i001.gif]

 

n = the number of months remaining in the Yield Maintenance Period; provided,
however, if a prepayment occurs on an Installment Due Date, then the number of
months remaining in the Yield Maintenance Period shall be calculated beginning
with the month in which such prepayment occurs and if such prepayment occurs on
a Business Day other than an Installment Due Date, then the number of months
remaining in the Yield Maintenance Period shall be calculated beginning with the
month immediately following the date of such prepayment.

 

ARR = Assumed Reinvestment Rate

 

11

--------------------------------------------------------------------------------


 

(ii)                                  For any prepayment made after the
expiration of the Yield Maintenance Period but during the remainder of the
Prepayment Premium Period, the prepayment premium shall be 1.0% of the amount of
principal being prepaid.

 


(G)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
SECTION 10, NO PREPAYMENT PREMIUM SHALL BE PAYABLE WITH RESPECT TO (I) ANY
PREPAYMENT MADE DURING THE WINDOW PERIOD, OR (II) ANY PREPAYMENT OCCURRING AS A
RESULT OF THE APPLICATION OF ANY INSURANCE PROCEEDS OR CONDEMNATION AWARD UNDER
THE SECURITY INSTRUMENT.


 


(H)                                 UNLESS LENDER AGREES OTHERWISE IN WRITING, A
PERMITTED OR REQUIRED PREPAYMENT OF LESS THAN THE UNPAID PRINCIPAL BALANCE OF
THIS NOTE SHALL NOT EXTEND OR POSTPONE THE DUE DATE OF ANY SUBSEQUENT MONTHLY
INSTALLMENTS OR CHANGE THE AMOUNT OF SUCH INSTALLMENTS.


 


(I)                                     BORROWER RECOGNIZES THAT ANY PREPAYMENT
OF ANY OF THE UNPAID PRINCIPAL BALANCE OF THIS NOTE, WHETHER VOLUNTARY OR
INVOLUNTARY OR RESULTING FROM AN EVENT OF DEFAULT BY BORROWER, WILL RESULT IN
LENDER’S INCURRING LOSS, INCLUDING REINVESTMENT LOSS, ADDITIONAL EXPENSE AND
FRUSTRATION OR IMPAIRMENT OF LENDER’S ABILITY TO MEET ITS COMMITMENTS TO THIRD
PARTIES.  BORROWER AGREES TO PAY TO LENDER UPON DEMAND DAMAGES FOR THE DETRIMENT
CAUSED BY ANY PREPAYMENT, AND AGREES THAT IT IS EXTREMELY DIFFICULT AND
IMPRACTICAL TO ASCERTAIN THE EXTENT OF SUCH DAMAGES.  BORROWER THEREFORE
ACKNOWLEDGES AND AGREES THAT THE FORMULA FOR CALCULATING PREPAYMENT PREMIUMS SET
FORTH IN THIS NOTE REPRESENTS A REASONABLE ESTIMATE OF THE DAMAGES LENDER WILL
INCUR BECAUSE OF A PREPAYMENT.  BORROWER FURTHER ACKNOWLEDGES THAT THE
PREPAYMENT PREMIUM PROVISIONS OF THIS NOTE ARE A MATERIAL PART OF THE
CONSIDERATION FOR THE LOAN, AND THAT THE TERMS OF THIS NOTE ARE IN OTHER
RESPECTS MORE FAVORABLE TO BORROWER AS A RESULT OF THE BORROWER’S VOLUNTARY
AGREEMENT TO THE PREPAYMENT PREMIUM PROVISIONS.


 


11.                               VOLUNTARY AND INVOLUNTARY PREPAYMENTS DURING
THE LOCKOUT PERIOD AND DURING THE DEFEASANCE PERIOD (SECTION APPLIES IF LOAN IS
ASSIGNED TO REMIC TRUST PRIOR TO THE CUT-OFF DATE).


 


(A)                                  THIS SECTION 11 SHALL APPLY IN THE EVENT
THIS NOTE IS ASSIGNED TO A REMIC TRUST PRIOR TO THE CUT-OFF DATE.  THIS
SECTION 11 SHALL BE OF NO EFFECT IF THIS NOTE IS ASSIGNED TO A REMIC TRUST ON OR
AFTER THE CUT-OFF DATE.


 


(B)                                 ANY RECEIPT BY LENDER OF PRINCIPAL DUE UNDER
THIS NOTE PRIOR TO THE MATURITY DATE, OTHER THAN PRINCIPAL REQUIRED TO BE PAID
IN MONTHLY INSTALLMENTS PURSUANT TO SECTION 3, CONSTITUTES A PREPAYMENT OF
PRINCIPAL UNDER THIS NOTE.  WITHOUT LIMITING THE FOREGOING, ANY APPLICATION BY
LENDER, PRIOR TO THE MATURITY DATE, OF ANY PROCEEDS OF COLLATERAL OR OTHER
SECURITY TO THE REPAYMENT OF ANY PORTION OF THE UNPAID PRINCIPAL BALANCE OF THIS
NOTE CONSTITUTES A PREPAYMENT UNDER THIS NOTE.


 


(C)                                  BORROWER MAY NOT VOLUNTARILY PREPAY ANY
PORTION OF THE PRINCIPAL BALANCE OF THIS NOTE DURING THE LOCKOUT PERIOD OR
DURING THE DEFEASANCE PERIOD; PROVIDED, HOWEVER, ANY

 

12

--------------------------------------------------------------------------------


 


PREPAYMENT OCCURRING AS A RESULT OF THE APPLICATION OF ANY INSURANCE PROCEEDS OR
CONDEMNATION AWARD UNDER THE SECURITY INSTRUMENT SHALL BE PERMITTED DURING THE
LOCKOUT PERIOD AND DURING THE DEFEASANCE PERIOD.  IF ANY PORTION OF THE
PRINCIPAL BALANCE OF THIS NOTE IS PREPAID DURING THE LOCKOUT PERIOD OR DURING
THE DEFEASANCE PERIOD BY REASON OF THE APPLICATION BY LENDER OF ANY PROCEEDS OF
COLLATERAL OR OTHER SECURITY TO ANY PORTION OF THE UNPAID PRINCIPAL BALANCE OF
THIS NOTE OR FOLLOWING A DETERMINATION THAT THE PROHIBITION ON VOLUNTARY
PREPAYMENTS DURING THE LOCKOUT PERIOD OR DURING THE DEFEASANCE PERIOD IS IN
CONTRAVENTION OF APPLICABLE LAW, THEN BORROWER MUST ALSO PAY TO LENDER UPON
DEMAND BY LENDER, A PREPAYMENT PREMIUM EQUAL TO FIVE PERCENT (5.0%) OF THE
AMOUNT OF PRINCIPAL BEING PREPAID.


 


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
SECTION 11, NO PREPAYMENT PREMIUM SHALL BE PAYABLE WITH RESPECT TO (I) ANY
PREPAYMENT MADE DURING THE WINDOW PERIOD, OR (II) ANY PREPAYMENT OCCURRING AS A
RESULT OF THE APPLICATION OF ANY INSURANCE PROCEEDS OR CONDEMNATION AWARD UNDER
THE SECURITY INSTRUMENT.


 


(E)                                  AFTER THE EXPIRATION OF THE LOCKOUT PERIOD
AND THE DEFEASANCE PERIOD, BORROWER MAY VOLUNTARILY PREPAY ALL OF THE UNPAID
PRINCIPAL BALANCE OF THIS NOTE ON AN INSTALLMENT DUE DATE SO LONG AS BORROWER
DESIGNATES THE DATE FOR SUCH PREPAYMENT IN A NOTICE FROM BORROWER TO LENDER
GIVEN AT LEAST 30 DAYS PRIOR TO THE DATE OF SUCH PREPAYMENT.  IF AN INSTALLMENT
DUE DATE (AS DEFINED IN SECTION 1(A)) FALLS ON A DAY WHICH IS NOT A BUSINESS
DAY, THEN WITH RESPECT TO PAYMENTS MADE UNDER THIS SECTION 11 ONLY, THE TERM
“INSTALLMENT DUE DATE” SHALL MEAN THE BUSINESS DAY IMMEDIATELY PRECEDING THE
SCHEDULED INSTALLMENT DUE DATE.


 


(F)                                    NOTWITHSTANDING SECTION 11(E) ABOVE,
FOLLOWING THE END OF THE LOCKOUT PERIOD AND THE DEFEASANCE PERIOD, BORROWER MAY
VOLUNTARILY PREPAY ALL OF THE UNPAID PRINCIPAL BALANCE OF THIS NOTE ON A
BUSINESS DAY OTHER THAN AN INSTALLMENT DUE DATE IF BORROWER PROVIDES LENDER WITH
THE NOTICE SET FORTH IN SECTION 11(E) AND MEETS THE OTHER REQUIREMENTS SET FORTH
IN THIS SUBSECTION.  BORROWER ACKNOWLEDGES THAT LENDER HAS AGREED THAT BORROWER
MAY PREPAY PRINCIPAL ON A BUSINESS DAY OTHER THAN AN INSTALLMENT DUE DATE ONLY
BECAUSE LENDER SHALL DEEM ANY PREPAYMENT RECEIVED BY LENDER ON ANY DAY OTHER
THAN AN INSTALLMENT DUE DATE TO HAVE BEEN RECEIVED ON THE INSTALLMENT DUE DATE
IMMEDIATELY FOLLOWING SUCH PREPAYMENT AND BORROWER SHALL BE RESPONSIBLE FOR ALL
INTEREST THAT WOULD HAVE BEEN DUE IF THE PREPAYMENT HAD ACTUALLY BEEN MADE ON
THE INSTALLMENT DUE DATE IMMEDIATELY FOLLOWING SUCH PREPAYMENT.


 


(G)                                 UNLESS OTHERWISE EXPRESSLY PROVIDED IN THE
LOAN DOCUMENTS, BORROWER MAY NOT VOLUNTARILY PREPAY LESS THAN ALL OF THE UNPAID
PRINCIPAL BALANCE OF THIS NOTE.  IN ORDER TO VOLUNTARILY PREPAY ALL OF THE
PRINCIPAL OF THIS NOTE, BORROWER MUST ALSO PAY TO LENDER, TOGETHER WITH THE
AMOUNT OF PRINCIPAL BEING PREPAID, (I) ALL ACCRUED AND UNPAID INTEREST DUE UNDER
THIS NOTE, PLUS (II) ALL OTHER SUMS DUE TO LENDER AT THE TIME OF SUCH
PREPAYMENT.


 


(H)                                 UNLESS LENDER AGREES OTHERWISE IN WRITING, A
PERMITTED OR REQUIRED PREPAYMENT OF LESS THAN THE UNPAID PRINCIPAL BALANCE OF
THIS NOTE SHALL NOT EXTEND OR POSTPONE THE DUE DATE OF ANY SUBSEQUENT MONTHLY
INSTALLMENTS OR CHANGE THE AMOUNT OF SUCH INSTALLMENTS.

 

13

--------------------------------------------------------------------------------


 


(I)                                     BORROWER RECOGNIZES THAT ANY PREPAYMENT
OF ANY OF THE UNPAID PRINCIPAL BALANCE OF THIS NOTE, WHETHER VOLUNTARY OR
INVOLUNTARY OR RESULTING FROM AN EVENT OF DEFAULT BY BORROWER, WILL RESULT IN
LENDER’S INCURRING LOSS, INCLUDING REINVESTMENT LOSS, ADDITIONAL EXPENSE AND
FRUSTRATION OR IMPAIRMENT OF LENDER’S ABILITY TO MEET ITS COMMITMENTS TO THIRD
PARTIES.  BORROWER AGREES TO PAY TO LENDER UPON DEMAND DAMAGES FOR THE DETRIMENT
CAUSED BY ANY PREPAYMENT, AND AGREES THAT IT IS EXTREMELY DIFFICULT AND
IMPRACTICAL TO ASCERTAIN THE EXTENT OF SUCH DAMAGES.  BORROWER THEREFORE
ACKNOWLEDGES AND AGREES THAT THE FORMULA FOR CALCULATING PREPAYMENT PREMIUMS SET
FORTH IN SECTION 11(C) OF THIS NOTE REPRESENTS A REASONABLE ESTIMATE OF THE
DAMAGES LENDER WILL INCUR BECAUSE OF A PREPAYMENT.  BORROWER FURTHER
ACKNOWLEDGES THAT THE LOCKOUT AND PREPAYMENT PREMIUM PROVISIONS OF THIS NOTE ARE
A MATERIAL PART OF THE CONSIDERATION FOR THE LOAN, AND THAT THE TERMS OF THIS
NOTE ARE IN OTHER RESPECTS MORE FAVORABLE TO BORROWER AS A RESULT OF THE
BORROWER’S VOLUNTARY AGREEMENT TO THE PREPAYMENT PREMIUM PROVISIONS.


 


(J)                                     IF, AFTER THE EXPIRATION OF THE LOCKOUT
PERIOD, THE BORROWER DEFEASES THE LOAN AS DESCRIBED IN SECTION 44 OF THE
SECURITY INSTRUMENT DURING THE DEFEASANCE PERIOD, BORROWER SHALL NOT HAVE THE
RIGHT TO VOLUNTARILY PREPAY ANY OF THE PRINCIPAL OF THIS NOTE AT ANY TIME.


 


12.                               DEFEASANCE (SECTION APPLIES IF LOAN IS
ASSIGNED TO REMIC TRUST PRIOR TO THE CUT-OFF DATE).


 


(A)                                  THIS SECTION 12 SHALL APPLY IN THE EVENT
THIS NOTE IS ASSIGNED TO A REMIC TRUST PRIOR TO THE CUT-OFF DATE.  THIS
SECTION 12 SHALL BE OF NO EFFECT IF THIS NOTE IS ASSIGNED TO A REMIC TRUST ON OR
AFTER THE CUT-OFF DATE.


 


(B)                                 SECTION 5 OF THIS NOTE IS AMENDED BY ADDING
A NEW PARAGRAPH AT THE END THEREOF AS FOLLOWS:


 

If Borrower obtains a release of the Mortgaged Property from the lien of the
Security Instrument pursuant to Section 44 of the Security Instrument, the
Indebtedness shall be secured by the Pledge Agreement and reference shall be
made to the Pledge Agreement for other rights of Lender as to collateral for the
Indebtedness.

 


(C)                                  SECTION 9 OF THIS NOTE IS AMENDED BY ADDING
A NEW PARAGRAPH AT THE END THEREOF AS FOLLOWS:


 

If Borrower obtains a release of the Mortgaged Property from the lien of the
Security Instrument pursuant to Section 44 of the Security Instrument, Borrower
shall have no personal liability under this Note or the Pledge Agreement for the
repayment of the Indebtedness or for the performance of any other obligations of
Borrower under this Note or the Pledge Agreement (other than any liability under
Section 18 of the Security Instrument for events that occur prior to the
Defeasance Closing Date, whether discovered before or after the Defeasance
Closing Date),

 

14

--------------------------------------------------------------------------------


 

and Lender’s only recourse for the satisfaction of the Indebtedness and the
performance of such obligations shall be Lender’s exercise of its rights and
remedies with respect to the collateral held by Lender under the Pledge
Agreement as security for the Indebtedness.

 


(D)                                 SECTION 21(A) OF THIS NOTE IS AMENDED BY
ADDING A NEW PARAGRAPH AT THE END THEREOF AS FOLLOWS:


 

If Borrower obtains a release of the Mortgaged Property from the lien of the
Security Instrument pursuant to Section 44 of the Security Instrument, all
Notices, demands and other communications required or permitted to be given
pursuant to this Note shall be given in accordance with the Pledge Agreement.

 


13.                               COSTS AND EXPENSES.  TO THE FULLEST EXTENT
ALLOWED BY APPLICABLE LAW, BORROWER SHALL PAY ALL EXPENSES AND COSTS, INCLUDING
ATTORNEYS’ FEES AND COSTS INCURRED BY LENDER AS A RESULT OF ANY DEFAULT UNDER
THIS NOTE OR IN CONNECTION WITH EFFORTS TO COLLECT ANY AMOUNT DUE UNDER THIS
NOTE, OR TO ENFORCE THE PROVISIONS OF ANY OF THE OTHER LOAN DOCUMENTS, INCLUDING
THOSE INCURRED IN POST-JUDGMENT COLLECTION EFFORTS AND IN ANY BANKRUPTCY
PROCEEDING (INCLUDING ANY ACTION FOR RELIEF FROM THE AUTOMATIC STAY OF ANY
BANKRUPTCY PROCEEDING) OR JUDICIAL OR NON-JUDICIAL FORECLOSURE PROCEEDING. 
BORROWER ACKNOWLEDGES AND AGREES THAT, IN CONNECTION WITH EACH REQUEST BY
BORROWER UNDER THIS NOTE OR ANY LOAN DOCUMENT, BORROWER SHALL PAY ALL REASONABLE
ATTORNEYS’ FEES AND COSTS AND EXPENSES INCURRED BY LENDER, INCLUDING ANY FEES
CHARGED BY THE RATING AGENCIES, REGARDLESS OF WHETHER THE MATTER IS APPROVED,
DENIED OR WITHDRAWN.


 


14.                               FORBEARANCE.  ANY FORBEARANCE BY LENDER IN
EXERCISING ANY RIGHT OR REMEDY UNDER THIS NOTE, THE SECURITY INSTRUMENT, OR ANY
OTHER LOAN DOCUMENT OR OTHERWISE AFFORDED BY APPLICABLE LAW, SHALL NOT BE A
WAIVER OF OR PRECLUDE THE EXERCISE OF THAT OR ANY OTHER RIGHT OR REMEDY.  THE
ACCEPTANCE BY LENDER OF ANY PAYMENT AFTER THE DUE DATE OF SUCH PAYMENT, OR IN AN
AMOUNT WHICH IS LESS THAN THE REQUIRED PAYMENT, SHALL NOT BE A WAIVER OF
LENDER’S RIGHT TO REQUIRE PROMPT PAYMENT WHEN DUE OF ALL OTHER PAYMENTS OR TO
EXERCISE ANY RIGHT OR REMEDY WITH RESPECT TO ANY FAILURE TO MAKE PROMPT
PAYMENT.  ENFORCEMENT BY LENDER OF ANY SECURITY FOR BORROWER’S OBLIGATIONS UNDER
THIS NOTE SHALL NOT CONSTITUTE AN ELECTION BY LENDER OF REMEDIES SO AS TO
PRECLUDE THE EXERCISE OF ANY OTHER RIGHT OR REMEDY AVAILABLE TO LENDER.


 


15.                               WAIVERS.  BORROWER AND ALL ENDORSERS AND
GUARANTORS OF THIS NOTE AND ALL OTHER THIRD PARTY OBLIGORS WAIVE PRESENTMENT,
DEMAND, NOTICE OF DISHONOR, PROTEST, NOTICE OF ACCELERATION, NOTICE OF INTENT TO
DEMAND OR ACCELERATE PAYMENT OR MATURITY, PRESENTMENT FOR PAYMENT, NOTICE OF
NONPAYMENT, GRACE, AND DILIGENCE IN COLLECTING THE INDEBTEDNESS.


 


16.                               LOAN CHARGES.  NEITHER THIS NOTE NOR ANY OF
THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED TO CREATE A CONTRACT FOR THE USE,
FORBEARANCE OR DETENTION OF MONEY REQUIRING PAYMENT OF INTEREST AT A RATE
GREATER THAN THE MAXIMUM INTEREST RATE.  IF ANY APPLICABLE LAW LIMITING THE
AMOUNT OF INTEREST OR OTHER CHARGES PERMITTED TO BE COLLECTED FROM BORROWER IN
CONNECTION WITH

 

15

--------------------------------------------------------------------------------


 


THE LOAN IS INTERPRETED SO THAT ANY INTEREST OR OTHER CHARGE PROVIDED FOR IN ANY
LOAN DOCUMENT, WHETHER CONSIDERED SEPARATELY OR TOGETHER WITH OTHER CHARGES
PROVIDED FOR IN ANY OTHER LOAN DOCUMENT, VIOLATES THAT LAW, AND BORROWER IS
ENTITLED TO THE BENEFIT OF THAT LAW, THAT INTEREST OR CHARGE IS HEREBY REDUCED
TO THE EXTENT NECESSARY TO ELIMINATE THAT VIOLATION.  THE AMOUNTS, IF ANY,
PREVIOUSLY PAID TO LENDER IN EXCESS OF THE PERMITTED AMOUNTS SHALL BE APPLIED BY
LENDER TO REDUCE THE UNPAID PRINCIPAL BALANCE OF THIS NOTE. FOR THE PURPOSE OF
DETERMINING WHETHER ANY APPLICABLE LAW LIMITING THE AMOUNT OF INTEREST OR OTHER
CHARGES PERMITTED TO BE COLLECTED FROM BORROWER HAS BEEN VIOLATED, ALL
INDEBTEDNESS THAT CONSTITUTES INTEREST, AS WELL AS ALL OTHER CHARGES MADE IN
CONNECTION WITH THE INDEBTEDNESS THAT CONSTITUTE INTEREST, SHALL BE DEEMED TO BE
ALLOCATED AND SPREAD RATABLY OVER THE STATED TERM OF THIS NOTE.  UNLESS
OTHERWISE REQUIRED BY APPLICABLE LAW, SUCH ALLOCATION AND SPREADING SHALL BE
EFFECTED IN SUCH A MANNER THAT THE RATE OF INTEREST SO COMPUTED IS UNIFORM
THROUGHOUT THE STATED TERM OF THIS NOTE.


 


17.                               COMMERCIAL PURPOSE.  BORROWER REPRESENTS THAT
BORROWER IS INCURRING THE INDEBTEDNESS SOLELY FOR THE PURPOSE OF CARRYING ON A
BUSINESS OR COMMERCIAL ENTERPRISE, AND NOT FOR PERSONAL, FAMILY, HOUSEHOLD, OR
AGRICULTURAL PURPOSES.


 


18.                               COUNTING OF DAYS.  EXCEPT WHERE OTHERWISE
SPECIFICALLY PROVIDED, ANY REFERENCE IN THIS NOTE TO A PERIOD OF “DAYS” MEANS
CALENDAR DAYS, NOT BUSINESS DAYS.


 


19.                               GOVERNING LAW.  THIS NOTE SHALL BE GOVERNED BY
THE LAW OF THE PROPERTY JURISDICTION.


 


20.                               CAPTIONS.  THE CAPTIONS OF THE SECTIONS OF
THIS NOTE ARE FOR CONVENIENCE ONLY AND SHALL BE DISREGARDED IN CONSTRUING THIS
NOTE.


 


21.                               NOTICES; WRITTEN MODIFICATIONS.


 


(A)                                  ALL NOTICES, DEMANDS AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN PURSUANT TO THIS NOTE SHALL BE
GIVEN IN ACCORDANCE WITH SECTION 31 OF THE SECURITY INSTRUMENT.


 


(B)                                 ANY MODIFICATION OR AMENDMENT TO THIS NOTE
SHALL BE INEFFECTIVE UNLESS IN WRITING SIGNED BY THE PARTY SOUGHT TO BE CHARGED
WITH SUCH MODIFICATION OR AMENDMENT; PROVIDED, HOWEVER, IN THE EVENT OF A
TRANSFER UNDER THE TERMS OF THE SECURITY INSTRUMENT THAT REQUIRES LENDER’S
CONSENT, ANY OR SOME OR ALL OF THE MODIFICATIONS TO MULTIFAMILY NOTE SET FORTH
IN EXHIBIT A TO THIS NOTE MAY BE MODIFIED OR RENDERED VOID BY LENDER AT LENDER’S
OPTION, BY NOTICE TO BORROWER AND THE TRANSFEREE, AS A CONDITION OF LENDER’S
CONSENT.


 


22.                               CONSENT TO JURISDICTION AND VENUE.  BORROWER
AGREES THAT ANY CONTROVERSY ARISING UNDER OR IN RELATION TO THIS NOTE MAY BE
LITIGATED IN THE PROPERTY JURISDICTION.  THE STATE AND FEDERAL COURTS AND
AUTHORITIES WITH JURISDICTION IN THE PROPERTY JURISDICTION SHALL HAVE
JURISDICTION OVER ALL CONTROVERSIES THAT SHALL ARISE UNDER OR IN RELATION TO
THIS NOTE.  BORROWER IRREVOCABLY CONSENTS TO SERVICE, JURISDICTION, AND VENUE OF
SUCH COURTS FOR ANY SUCH LITIGATION AND WAIVES ANY OTHER VENUE TO WHICH IT MIGHT
BE ENTITLED BY VIRTUE OF DOMICILE, HABITUAL RESIDENCE OR

 

16

--------------------------------------------------------------------------------


 


OTHERWISE.  HOWEVER, NOTHING IN THIS NOTE IS INTENDED TO LIMIT ANY RIGHT THAT
LENDER MAY HAVE TO BRING ANY SUIT, ACTION OR PROCEEDING RELATING TO MATTERS
ARISING UNDER THIS NOTE IN ANY COURT OF ANY OTHER JURISDICTION.


 


23.                               WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER
EACH (A) AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING
OUT OF THIS NOTE OR THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER
THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN
THE FUTURE.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.


 


24.                               STATE-SPECIFIC PROVISIONS.  N/A.


 

[NO FURTHER TEXT ON THIS PAGE]

 

17

--------------------------------------------------------------------------------


 

ATTACHED EXHIBIT.  The Exhibit noted below, if marked with an “X” in the space
provided, is attached to this Note:

 

x                                 
Exhibit A                                               Modifications to
Multifamily Note

 

[SIGNATURE CONTINUED ON FOLLOWING PAGE]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and in consideration of the Lender’s agreement to lend
Borrower the principal amount set forth above, Borrower has signed and delivered
this Note under seal or has caused this Note to be signed and delivered under
seal by its duly authorized representative.  Borrower intends that this Note
shall be deemed to be signed and delivered as a sealed instrument.

 

 

BORROWER:

 

 

 

HAMILTON PARK TOWERS, LLC, a

 

Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

Harold Brown

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

By:

New Real, Inc.,

 

 

a Massachusetts Corporation,

 

 

a Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Ronald Brown

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

27-1136900

 

Borrower’s Social Security/Employer ID Number

 

19

--------------------------------------------------------------------------------


 

PAY TO THE ORDER OF:  FEDERAL HOME LOAN MORTGAGE CORPORATION WITHOUT RECOURSE AS
OF THE 28th DAY OF OCTOBER, 2009.

 

LENDER:

 

WACHOVIA MULTIFAMILY CORPORATION, a Delaware corporation

 

 

By:

 

 

Name:

Marie Carolo

 

Title:

Director

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MODIFICATIONS TO MULTIFAMILY NOTE

 

The following modifications are made to the text of the Note that precedes this
Exhibit.

 

1.                                       Section 9(c)(iii) of the Note is hereby
deleted in its entirety and replaced as follows:

 


“(III)               BORROWER FAILS TO COMPLY BEYOND ANY APPLICABLE NOTICE AND
CURE PERIOD WITH SECTION 14(G) OR (I) OF THE SECURITY INSTRUMENT RELATING TO THE
DELIVERY OF BOOKS AND RECORDS, STATEMENTS, SCHEDULES AND REPORTS.


 

2.                                       Section 9(c)(i) of the Note is hereby
amended by deleting the first sentence thereof and substituting the following:

 

“(i)                     Borrower fails to pay to Lender upon demand after an
Event of Default (A) all Rents to which Lender is entitled under Section 3(a) of
the Security Instrument, (B) the amount of all security deposits collected by
Borrower from tenants then in residence, and (C) the amount of any unearned
Prepaid Rents that Borrower is permitted to receive and collect under
Section 4(g) of the Security Instrument (by way of example, in the event that
Borrower has collected Prepaid Rents for 12 months from a student tenant under a
12-month lease and there is an Event of Default in month 7 of the 12-month
lease, Borrower shall be liable to Lender for 5 months of such Prepaid Rent).”

 

3.                                       Section 9(f) of the Note is hereby
amended by adding the following new paragraph:

 

“(ix)                Borrower fails to deliver to Lender within thirty (30) days
following the date hereof (A) a fully executed (including the signature of the
Clearing Bank) original of the (a) Cash Management Agreement — CME and
(b) Clearing Account Agreement- CME with respect to the Mortgaged Property, on
Freddie Mac’s approved form for such documents containing only such
modifications that are acceptable to Lender and (B) an opinion of counsel in
form acceptable to Lender with regard to the enforceability of the Cash
Management Agreement and Clearing Account Agreement and with regard to the
Lender’s perfection of a security interest in the accounts established therein.”

 

A-1

--------------------------------------------------------------------------------